United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1951
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                           Fernando Canales-Mendoza

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Harrison
                                 ____________

                            Submitted: March 23, 2016
                              Filed: March 30, 2016
                                  [Unpublished]
                                  ____________

Before LOKEN, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      A jury found Fernando Canales-Mendoza (Canales) guilty of distributing over
5 grams of actual methamphetamine, possessing with intent to distribute over 50
grams of actual methamphetamine, and conspiring to distribute methamphetamine.
The district court1 thereafter imposed concurrent sentences totaling 120 months in
prison--the mandatory statutory minimum, which represented a one-month downward
variance from the Guidelines range--plus five years of supervised release. On appeal,
in a brief filed under Anders v. California, 386 U.S. 738 (1967), Canales’s counsel
challenges the sufficiency of the evidence to support the convictions, and the
substantive reasonableness of the sentence. In a pro se supplemental brief, Canales
argues he was eligible for safety-valve relief. For the reasons that follow, we affirm.

       Following careful review, we conclude that the evidence establishing three
undercover buys of methamphetamine, with resale quantities involved, supported
Canales’s convictions. See United States v. Vore, 743 F.3d 1175, 1180-81 (8th Cir.
2014) (standard of review); United States v. Peeler, 779 F.3d 773, 776 (8th Cir. 2015)
(conspiracy); United States v. Tomberlin, 130 F.3d 1318, 1319 (8th Cir. 1997)
(distribution). As to sentencing issues, Canales did not meet his burden to prove that
he qualified for safety-valve relief, given representations by both the government and
defense counsel that Canales did not engage in the necessary proffer, see 18 U.S.C.
§ 3553(f)(5); U.S.S.G. § 5C1.2(a); United States v. O’Dell, 204 F.3d 829, 838 (8th
Cir. 2000); and the reasonableness challenge to his statutory minimum sentence fails,
see United States v. Vieth, 397 F.3d 615, 620 (8th Cir. 2005).

      After independent review under Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issue. Accordingly, the judgment is affirmed, and counsel’s motion
to withdraw is granted.
                       ______________________________




      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, now retired.

                                         -2-